This Court in McMahon et al. v. Brown et al., 66 S.D. 134,279 N.W. 538, dealt with our various code sections relating to the enforcement and life of judgments and determined that the only way the right of recovery on a judgment could be prolonged beyond twenty-year limit from time of docketing of the judgment was to bring an action on the judgment and secure a new judgment. In so doing we followed the general rule that the statute of limitations begins to run against an action on a judgment from the date of its rendition and entry which seems to be supported by a decided weight of authority. See note at page 625, Sweetster et al, v. Fox et al., 43 Utah 40, 134 P. 599, 47 L.R.A., N.S., 145, Ann. Cas. 1916C, 620. *Page 151 
To my mind it seems that this Court correctly interpreted our statute relating to the limitations on bringing an action on a judgment and that an interpretation of our statute does not permit any exceptions where money judgments are involved and that an alimony judgment payable in installments is a judgment for a sum of money seems to be the rule. Farquhar v. Farquhar, 172 A.D. 242,158 N.Y.S. 194; Arrington v. Arrington, 127 N.C. 190,37 S.E. 212, 52 L.R.A. 201, 80 Am. St. Rep. 791.
I am aware of the fact that in McMahon et al. v. Brown et al., supra, this Court was not considering a judgment in alimony but we were interpreting the various code sections relating to suits upon money judgments and reached the conclusion that the minute a judgment is filed, entered and docketed the time upon which suit may be brought begins to run. There is really no reason for making an exception even in case of alimony judgments, if within the time the judgment owner wishes to extend the life of the judgment, suitable statutory proceedings are available. There are jurisdictions which hold that judgments for alimony installments are subject to the same incidents as any other judgment as regards being barred by limitation statutes. Eubank v. Eubank, Mo. App., 29 S.W.2d 212.
The statute of limitations being urged as a defense to the contempt proceedings and more than 20 years having expired since the docketing of the judgment it would appear that there is no foundation for the contempt proceedings.